ON APPELLANT’S MOTION FOR REHEARING.
MORRISON, Judge.
The original opinion in this case very clearly and accurately discusses the record upon which the case was affirmed.
Appellants have filed their motion for rehearing accompanied by an affidavit giving their version of the reasons for the delay in filing the statement of facts and bills of exception. A re-examination of the record, together with the affidavits submitted, fails to reveal the exercise of diligence on the part of appellant within a reasonable time after notice of appeal was given. Without such a showing, we will not consider the statement of facts and bills of exception filed too late. Texas Digest, Crim. Law 1099(7).
The motion for rehearing is overruled.